Citation Nr: 1015589	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  02-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for skin disability, to 
include chloracne, cystic acne, and tropical acne.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization,
	Inc.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran had active duty service from April 1971 to April 
1974, including service in Vietnam.

The issues on appeal were most recently before the Board in 
November 2007.  The Veteran appealed the Board's November 
2007 denial to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated October 28, 2009, 
the Court remanded this matter to the Board for compliance 
with the instructions included in the October 2009 Joint 
Motion for Partial Remand.

In the October 2009 Joint Motion for Partial Remand, the 
parties stated that they did not wish to disturb the portion 
of the November 2007 Board decision, which denied entitlement 
to service connection for depression; and that the Veteran 
expressly abandoned his appeal of that issue.  By Order dated 
October 28, 2009, the Court dismissed this matter.
  
The Board notes that the Veteran perfected appeal for his 
claim of entitlement to service connection for fungal 
infection of the feet.  By rating decision in July 2007, the 
RO granted service connection for tinea pedis and 
onychomycosis of the feet, claimed as fungal, infection of 
the feet.  The aforementioned issue is therefore no longer in 
appellate status.

In a form received in March 2010, the Veteran marked the 
appropriate box to indicate that he did not have anything 
else to submit and requested the immediate readjudication of 
his case.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to 
herbicide agents.  

2.  Chloracne, to include as due to herbicide exposure, was 
not manifested during the Veteran's active duty service or 
for many years thereafter, nor is chloracne, otherwise 
related to such service.

3.  Cystic acne was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is 
cystic acne otherwise related to such service.

4.  Tropical acne was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is 
tropical acne otherwise related to such service.


CONCLUSIONS OF LAW

1.  Chloracne was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Cystic acne was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Tropical acne was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The RO provided the appellant pre-adjudication notice by a 
letter dated in October 1999.  The RO provided the appellant 
with additional notice in October 2001, February 2004 and 
January 2006, subsequent to the June 2000 adjudication.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

While the aforementioned notification did not advise the 
Veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claim for service connection is 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).   
                                                                             
While the October 2001, February 2004 and January 2006 
notices were not provided prior to the June 2000 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an October 2002 statement of 
the case (following the provision of notice in October 2001), 
and July 2005 and August 2007 supplemental statements of the 
case (following the provision of notice in October 2001, 
February 2004 and January 2006).  

The Board acknowledges that while notices have been sent 
addressing the Veteran's claim of entitlement to service 
connection for chloracne, there has been no VCAA notice 
specifically for cystic acne or tropical acne.  However, the 
Board finds that these are all essentially different possible 
medical diagnoses for the same skin disability that the 
Veteran has been claiming.  The notices regarding chloracne 
imparted the same information which is applicable to the 
other diagnoses.  There is no prejudice to the Veteran.  In 
fact, the Joint Motion entered into by VA and the Veteran's 
representative referenced tropical acne.  There is no 
resulting prejudice to the Veteran by the Board discussing 
all three possible types of acne in this appeal.     

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  
  
Duty to Assist

VA has obtained service, private and VA treatment records; 
obtained Social Security Administration (SSA) records; 
assisted the Veteran in obtaining evidence; and afforded the 
Veteran an Agent Orange Database examination in September 
1999 and a VA examination in March 2004.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975, shall be presumed to have been exposed during 
such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
disease consistent with chloracne shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the Veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975.  Id.  

Analysis

The Board notes at this point that the Veteran is seeking 
service connection for a skin disability which he described 
as chloracne in his original claim.  However, some medical 
records refer to cystic acne and tropical acne.  The Board's 
consideration of the evidence is intended to encompass the 
possibility that any such skin disability, however described, 
is related to the Veteran's service.  

The Board also acknowledges that in adjudicating a claim, the 
Board must assess the competence and credibility of lay 
statements advanced by the Veteran.  The Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  
In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit reaffirmed that VA must consider the 
competency of lay evidence in order to determine if it is 
sufficient to establish a nexus.  With this in mind, the 
Board now turns to consideration of the evidence. 

The Veteran's DD-214 shows that he received the Vietnam 
Campaign Medal.  Military personnel records show that the 
Veteran served in Vietnam during the applicable time period 
and is therefore presumed to have been exposed to herbicide 
agents.  See 38 U.S.C.A. § 1116(f).

Service treatment records document treatment for foot fungus, 
but are otherwise silent for any skin complaints or findings 
of chloracne or any acne disorder.  The lack of any 
complaints of an acne-like disorder in the service treatment 
records is significant in light of the fact that the Veteran 
presented for treatment of other disorders, to include fungus 
of the feet.  It is reasonable to assume that the Veteran 
would not have hesitated to seek treatment for acne of any 
type during service since he did in fact treatment for other 
disorders.  Significantly, at the time of his March 1974 exit 
examination, the Veteran's skin was clinically evaluated as 
normal.  This is highly significant contemporaneous evidence 
that no skin disorder as now claimed by the Veteran was 
observed by medical personnel.  The Board also believes it 
reasonable to assume that any such skin problem, especially 
involving the face, would have been visible to and easily 
noticed by the examiner.  Based on the contemporaneous 
service records, the Board finds that any type of acne 
disorder, whether described as chloracne, cystic acne, or 
tropical acne was not manifested during the Veteran's 
service.  Any assertions now made by the Veteran as to acne-
like symptoms during his service are inconsistent with the 
contemporaneous records, and are therefore of diminished 
credibility.  

With regard to the question of whether acne disability of any 
type manifested during service, the Board notes that a 
September 1999 letter from J.P. Mark, M.D. has been submitted 
in support of the Veteran's claim.  Dr. Mark reported that 
the Veteran was his patient for a dermatologic consultation 
and treatment, and that the Veteran was seen at various times 
between 1970 and 1974 (which the Board notes was when the 
Veteran was in service).  Dr. Mark noted, however, that the 
Veteran's medical records were no longer available and was 
unable to provide any details about treatment prescribed and 
the number of visits.  Dr. Mark did not refer to acne.  The 
treatment could have been for other skin problems, such as 
the foot fungus which was documented in the service treatment 
records.  In light of the lack of documentation of acne in 
the service treatment records, and the lack of reference to 
acne in Dr. Mark's 1999 letter, the Board attaches little 
weight to Dr. Mark's statement when considering whether acne-
like disability was actually manifested during the Veteran's 
period of service.  

It appears that the first post-service medical evidence of 
record showing pertinent treatment is a February 1991 record 
from the dermatology clinic at The Medical Center of the 
University of California in San Francisco.  This record 
refers to facial acne.   The Veteran was later seen in April 
1993 and was then diagnosed with cystic acne.  It was noted 
in the June 1993 record that his acne improved.    

A June 1991 VA social work intake note shows that the Veteran 
was seen on referral from his representative.  It appears the 
reason for the referral was to address employment problems 
related to anger issues.  The medical history section of the 
report reflects that the Veteran claimed that he suffered 
from facial blisters which he believed were due to Agent 
Orange in Vietnam.  This history obtained from the Veteran 
also reflects that the symptoms were not evident until a few 
years after discharge.  

The Veteran filed his VA compensation claim in September 
1999.

A September 1999 Agent Orange Database examination shows that 
the Veteran reported seeing 10 different doctors with no 
sustained benefit.  He reported taking tetracycline for 10 
years then other antibiotics.  He reported that Accutane 
helped.  At the time, however, a diagnosis for chloracne was 
ruled out.

On a November 1999 mental disorder questionnaire form and in 
June 2000 and August 2000 letters, Jane Warren, a licensed 
clinical social worker (LCSW) noted symptoms of Agent Orange 
exposure (skin condition) as a general medical condition. 

A December 1999 VA examination specifically for PTSD shows 
that the Veteran provided a past medical history of severe 
acne and reported that he was under evaluation for possible 
Agent Orange exposure.

A March 2000 VA consultation sheet shows that the Veteran was 
diagnosed by a private dermatologist as having "tropical 
acne" and that the Veteran had continuing several 
dermatological problems.  A December 2000 VA treatment record 
shows that the Veteran was diagnosed by a private 
dermatologist as having "tropical acne."  

An April 2001 private medical record from Lily David shows 
that the Veteran was seen in 1999 for skin rashes for which 
he was given topical cream.  It was also noted that the 
Veteran was seen in March 2001 for alleging problems with 
recurrent infections and inflammations due to Agent Orange.  
It was additionally noted that he was seen again in April 
2001 for reports of recurrent skin infections.      
    
A November 2001 SSA rating decision provided that the 
recurrent skin infections attributed to Agent Orange exposure 
were noted in medical evidence.  

A November 2003 VA treatment records shows that the Veteran 
was off medication for six months because he was being 
treated by an herbalist for the immune problems related to 
Agent Orange.

When the Veteran was afforded a VA examination in March 2004, 
he reported severe cystic scarring from the acne on his face.  
He reported trying multiple courses of antibiotics and 
Accutane in the past, but the benefits were always short-term 
and were not sustained.  The Veteran reported that he stopped 
going to dermatology as nothing new was being offered, and 
that he continued to have recurrences.  He resorted to 
Chinese herbal medicine.  It was noted that when the Veteran 
was last evaluated by determatology in 1999, the diagnosis 
was cystic acne and that the Veteran was told that he did not 
have evidence to support exposure to Agent Orange as this was 
not present in atypical areas.  It was additionally noted 
that an evaluation by dermatology in February 1991 shows that 
the Veteran had good response to treatment with tetracycline 
and benzoyl peroxide.  

The Veteran reported that he had severe acne since leaving 
service.  The VA examiner acknowledged the opinion of the 
previous examiner from 1999 that the distribution was typical 
in distribution for cystic acne and was not consistent with 
exposure to Agent Orange.  The VA examiner stated that the 
fact that the Veteran's acne worsened after the Veteran left 
service tends to support the 1999 medical opinion.  After 
reviewing the Veteran's claims file, and after interviewing 
and examining the Veteran, the VA examiner opined that the 
Veteran's acne was not a result of Agent Orange exposure.  

A November 2004 VA treatment record provides that the 
"[m]ain problem is immune problems (Skin, respiration) 
related to Agent Orange."  

The above evidence clearly shows that the Veteran is and has 
been suffering from a significant acne-type disorder.  With 
regard to chloracne, there does not appear to be a medical 
diagnosis of such.  In fact, the September 1999 examination 
appeared to rule it out.  At any rate, there is no persuasive 
evidence of chloracne within one year of discharge.  There 
are, however, medical diagnoses or impressions variously 
described as cystic acne and/or tropical acne.  

As discussed earlier, the Board finds that acne-type 
disability was not manifested during the Veteran's period of 
service.  The Veteran appears to be contending that his acne 
disorder began sometime at the end of his service.  In this 
regard, the Board points to a September 1999 Agent Orange 
Database examination which shows that the Veteran reported 
developing severe facial acne at the end of his enlistment 
that had continued.  Further, at the March 2004 VA 
examination, the Veteran reported having severe acne since 
the time he left service.  However, the Board does not find 
these statements by the Veteran (made during the course of 
seeking monetary benefits) to be credible.  They are 
inconsistent with his June 1999 report during a social work 
interview that the symptoms were not evident until a few 
years after discharge.  

In response to the Joint Motion, the Board recognizes that 
several medical reports (as referenced in the Joint Motion) 
do include history furnished by the Veteran as to the acne 
beginning at the end of his service and being due to Agent 
Orange.  However, these medical notations merely document 
what the Veteran was telling the examiner.  The notations 
cannot be viewed as medical opinions supporting the Veteran's 
contentions.  These items of evidence are not favorable to 
the Veteran.  In fact, when viewed in light of the June 1999 
history given by the Veteran that the acne symptoms were not 
evident until a few years after service, the history given by 
the Veteran after he filed his claim suggests that he changed 
his version of the history of onset of acne symptoms.  Again, 
these inconsistencies diminish the Veteran's credibility. 

The first post-service medical record of treatment for action 
was from February 1991, which noted that the Veteran had been 
on medication for 2 years.  Thus, it had been about 15 years 
after service that the Veteran sought treatment for his acne.  
While not determinative by itself, it is also significant 
that there is no supporting evidence of any type of acne for 
approximately 15 years after service.  This lengthy period 
without complaint or treatment after service also suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  


The Board acknowledges March 2000 and April 2000 VA treatment 
records that show that depression, anxiety, and anger were 
most present when his dermatological condition flared, which 
the Veteran attributed to Agent Orange.  June 2000 and August 
2000 VA treatment records show that the Veteran believed that 
his skin disability was due to Agent Orange exposure in 
Vietnam since he denied having any skin problems prior to the 
war.  Private medical records from North State Medical 
Clinic, Inc. show that the Veteran was referred for internal 
medical review of the Department of Social Services 
Disability Evaluation Division in March 2001.  The impression 
was recurrent skin infections by the Veteran's history.  
(Emphasis added).  The Board also acknowledges the November 
2003 and November 2004 VA treatment records that show 
"immune problems related to Agent Orange."  However, these 
records do not reference any acne.  The fact of exposure to 
Agent Orange is already conceded.  

The Board also acknowledges, Jane Warren, who noted symptoms 
of Agent Orange exposure (skin condition) as a general 
medical condition on a November 1999 mental disorder 
questionnaire form, and in June 2000 and August 2000 letters.  
However, as a licensed clinical social worker, she is not 
competent to diagnose and report the etiology of his 
chloracne since this requires medical knowledge.  See Barr, 
21 Vet. App. 303. 

The Board acknowledges the December 2000 VA treatment record 
that provides that the Veteran's facial outbreak might be due 
to Agent Orange exposure, and a March 2005 VA treatment 
record that provides that the Veteran has chronic infections 
which may relate to exposure to Agent Orange.  (Emphasis 
added).  While the aforementioned treatment records reflect a 
possibility that there may be some relationship between the 
Veteran's acne and Agent Orange exposure, the notations are 
too general and inconclusive.  See Sacks v. West, 11 Vet. 
App. 314, 316 (1998).   

The Board further acknowledges that a November 2001 SSA 
decision provides that the medical evidence establishes that 
the Veteran has skin problems related to past Agent Orange 
exposure and that the Veteran was awarded SSA disability 
benefits partially based on that finding.  The Board notes 
that it does not have to accept the conclusions of the SSA as 
long as the Board provides reasons and bases for doing so.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Again, the VA medical examiner from March 2004, considered 
the Veteran's in-service Agent Orange exposure, in-service 
and post service treatment records, and his self-reported 
history of acne over a long period.  The Board notes that 
even after reviewing the medical evidence considered by the 
SSA, the VA examiner was nevertheless of the opinion that the 
Veteran had cystic acne that is not causally related to 
service.  The examiner explained why the Veteran's acne was 
not consistent with Agent Orange exposure and cited to a 1999 
dermatology report to support his medical opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board 
finds that the medical opinion to be entitled to more weight 
than the finding provided by the November 2001 SSA decision.  
It is also important to note that the SSA determination was 
made as to current disability, regardless of etiology.  

There is no question that the Veteran suffers from an acne-
type disability.  However, none of the items of evidence 
cited in support of the appeal are persuasive.  The most 
persuasive item of medical evidence is the March 2004 VA 
opinion.  The VA examiner, with full knowledge of the 
Veteran's in-service Agent Orange exposure, in-service and 
post service treatment records, and his self-reported history 
of acne over a long period, was nevertheless of the opinion 
that the Veteran had acne that is not causally related to 
service.  The Board finds the medical opinion to be entitled 
to more weight than any of the other items of medical 
evidence which are based in large part simply on history 
furnished by the Veteran, which history is not shown to be 
credible as to time of onset.    

After reviewing the totality of the evidence, the Board finds 
that the preponderance of such evidence is against 
entitlement to any acne-type disability, whether described as 
chloracne, cystic acne, or tropical acne.  The weight of the 
evidence is against a finding that such disability was 
manifested during service, within one year of discharge, or 
is otherwise causally related to service, to include exposure 
to Agent Orange.  

The Board recognizes the severity of the Veteran's disability 
and sympathizes with him.  Nevertheless, after thorough 
review of the evidence currently of record, the Board is led 
to the conclusion that there is not such a state of equipoise 
of the positive evidence with the negative evidence to permit 
a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  The weight of the evidence is against the Veteran's 
claim of service-connection for skin disability, to include 
chloracne, cystic acne, and tropical acne. 




ORDER

Entitlement to service connection for skin disability, to 
include chloracne, cystic acne, and tropical acne, is not 
warranted.  To this extent, the appeal is denied. 


REMAND

The other issue before the Board is entitlement to service 
connection for PTSD.

In its December 2005 remand, the Board acknowledged the 
Veteran's partial identification of two individuals who not 
only allegedly served in the same unit as the Veteran while 
stationed in Vietnam, but who also allegedly witnessed at 
least one incident of alleged discrimination suffered by the 
Veteran.  The Board notes that in a March 2005 statement, the 
Veteran stated that the last time he saw one of them (J.B.) 
was in Fort Bragg, North Carolina in 1974.  Per the Board's 
December 2005 remand instructions, the RO sent an October 
2006 letter to the Veteran asking the Veteran to provide the 
complete and full name for J.B. and Mr. C.  By letter 
received in December 2006, the Veteran's representative 
stated that they had submitted all the evidence regarding 
J.B. and Mr. C.  

Nevertheless, it appears that request for unit records or 
other documents (such as morning reports) have not been 
submitted to identify and locate J.B. and Mr. C.  The Board 
notes that an April 2004 statement from the Veteran's 
representative and a March 2005 statement from the Veteran 
show that J.B. and Mr. C. were members of the Veteran's unit.  
Military personnel records show that the Veteran was 
stationed in Vietnam from July 1972 to March 1973 and that he 
was assigned to 527th PSC USARPAC-RVN.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should prepare a request to 
the U.S. Army and Joint Services Records 
Research Center (JSRCC) (formerly Center 
for Unit Records Research (CURR)) for 
unit records, morning reports, etc., and 
for corroboration of the stressors 
claimed by the Veteran.

2.  Based on the results, the RO should 
attempt to determine the full names of 
the aforementioned individuals and 
attempt to determine if either of both of 
the individuals are listed with the VA 
benefits system.  If so, the RO should 
send an appropriate letter to said 
individual(s) informing them that the 
Veteran is attempting to contact them 
regarding his VA benefits claim.  They 
should be asked whether or not they would 
consent to VA disclosing their addresses 
and/or phone number to the Veteran so 
that he can contact them to solicit their 
statements in support of his claimed 
stressor.  

If consent is provided, the RO should ask 
whether they served in the Veteran's unit 
and whether they witnessed the Veteran's 
claimed stressor of not being allowed to 
board the same flight from Vietnam en 
route to the United States due to the 
Veteran's race.  

The RO should take appropriate steps to 
ensure the privacy of any such 
individuals located by the RO and to 
prevent disclosure of their addresses and 
phone number if they do not wish to 
become involved with the appeal.

3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for the PTSD.  If 
the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


